Appeal from an order of the Special Term of the Supreme Court, entered in Albany county clerk’s office on the 11th day of September, 1940, dismissing a petition under article 78 of the Civil Practice Act, which prayed that an order be granted annulling a determination of the respondents refusing to accept for filing the certificate of incorporation of Pari-Mutuel Messenger Service, Inc. The opinion of the Special Term is reported at 174 Misc. 902. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.